The Attorney               General of Texas

     JIM MATTOX
     Attorney General



 Supreme      Court Building                       Honorable William P. Hobby                  opinion No.JM-179
 P. 0. Box 12546
 Austin,    TX. ?0?ll-    2546
                                                   Lieutenant Governor I>:!
                                                                          Texas
 5121475-2501                                      P. 0. Box 12068, Cap:L,:ol
                                                                            Station            Re: Whether a home rule city
 Telex    9101674-1367                             Austin, Texas   78711                       may provide for a four-year
 Telecopier     512475.0266                                                                    term for officials of single-
                                                                                               member districts
     714 Jackson,    Suite 700
     Dallas,   TX. 75202-4506                      Dear Governor Hobby:
     214/742-6944
                                                        You ask whether ,rhome rule city may amend its charter to provide
                                                   for a four-year term for city council members if those officials are
     4024 Alberta       Ave., Suite          160
     El Paso, TX.       79905.2793
                                                   elected from single-:n,?mber
                                                                              districts.
     9151533.3464
                                                        Section 11 of wticle       XI of the Texas Constitution provides, In
                                                   pertinent part:
~-       1 Texas,    Suite 700
      .auston,    TX. 77002-3111
                                                                A Home Rule City may provide by charter      or
     7131223~5666
                                                             charter awndment, and a city, town or village
                                                             operating cnder the general laws may provide by
     606 Broadway.            Suite 312                      majority v3ce of the qualified voters voting at an
     Lubbock.     TX.        79401.3479                      election crlled for that purpose, for a longer
     6061747-5238
                                                             term of office than two (2) years for its
                                                             officers, either elective or appointive, or both,
     4309 N. Tenth, Suite S                                  but not t) exceed four (4) years; provided,
     McAllen,     TX. 76501.1665                             however, that tenure under Civil Service shall not
     5121682.4547
                                                             be affected hereby.

     200   Main     Plaza,     Suite   400                      .   .   .   .
     San Antonio,        TX.     76205.2797
     5121225-4191                                                A munic:i.palityso providing a term exceeding
                                                             two (2) vears but not exceedina four (4) years for
     An Equal       Opportunity/
                                                             any of itrlnon-civil service officers must elect
     Atfirmative      Action     Employer                    all of t’x members of its governing body by
                                                             majority  %e    of the qualified voters in such
                                                             municipali’e ‘. . . . (Emphasis added).

                                                        When section 11 of article XI was approved by the voters in
                                                   November 1958, singI:-member districts for city council members were
                                                   not common. Thus, it was clearly not within the contemplation of the
                                                   voters, in approving the amendment, to rule out the possibility of
                                                   four-year terms for persons elected from single-member districts. The
                                                   purpose of the underscored language of the amendment was only to
                                                   ensure that a majorj.ty vote, rather than a plurality vote, of the



                                                                                   p. 791
Honorable William P. Hobby - I'r,ge
                                  2     (JM-179)




qualified voters so voting is :lecessaryin an election for members of
the governing body of a home r%,lecity; the amendment was not intended
to address whether such members were to be elected at large or bv
district. See Braden, ed., The,Constitution of the State of Texas: An
Annotated andcomparative An$s&,     Vol. II, p. 701.

     We note that the amendrent declares that, when a municipality
adopts four-year terms, its c~nuxilmen must be selected by majority
vote of the "qualified v,):ers in such municipality."           In a
single-member distrfct, the only "qualified voters" are those persons
who live within the geograpbkal boundaries of that district. We
therefore construe section 1:. of article XI as not prohibiting the
adoption of four-year terms for municipal officials elected from only
a portion of a municipalit>,, i.e., single-member districts. The
underscored langugage of sectl.onT requires only that any election
for members of the governing body of a home rule city be by majority
vote of the qualified voters sicvoting.

     Our construction of art:L:le XI, section 11 is consistent with
federal statutes and judicial t,ecisionswhich, in some instances, have
required the adoption of si.r;gle-memberdistricts. See 42 U.S.C.
§1973c, et seq.; ~Beer v. Un:L::edStates, 425 U.S. 1307141     (1976);
Allen v. State Board of Elections, 393 U.S. 544, 569 (1969). An
interpretation of the amendml?llt which ruled out the nossibilitv of
four-year terms for persons elected from single-member districts would
unnecessarily penalize a cit:r which complied with federal law, and
thus might itself run afoul cf the United States Constitution. We
conclude that a home rule city is authorized to adopt four-year terms
for municipal officials electr,Cfrom single-member districts.

                            J-U M M A R Y

             A home rule city is authorized by article XI,
          section 11 of the Texas Constitution to adopt
          four-year terms for municipal officials elected
          from single-member i,jstricts.




                                        JIM     MATTOX
                                        Attorney General of Texas

TOM GRERN
First Assistant Attorney Gener,rl

DAVID R. RICHARDS
Executive Assistant Attorney Ckneral



                               p. 792
Honorable William P. Hobby - Psge 3   (JM-179)




Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
David Brooks
Colin Carl




                                p. 793